Name: Commission Regulation (EEC) No 3335/80 of 22 December 1980 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 349/28 Official Journal of the European Communities 23 . 12. 80 COMMISSION REGULATION (EEC) No 3335/80 of 22 December 1980 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases 1979 by Commission Regulation (EEC) No 1962/80 (5 ) ; whereas it is necessary to adjust these coefficients because of the Accession of Greece ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( J ), as last amended by Regulation (EEC) No 1423/78 (2 ), and in particular Article 4 (6) thereof, Whereas the Community market price for pig carcases, as referred to in Article 4 (2) of Regulation (EEC) No 2759/75, must be established by weighting the prices ascertained in each Member State by the coefficients expressing the relative size of the pig population of each Member State ; whereas these coef ­ ficients should be determined on the basis of the number of pigs counted at the beginning of December every year pursuant to Council Directive 76/630/EEC of 20 July 1976 concerning surveys of pig production to be made by the Member States (3 ), as amended by Directive 79/920/EEC (4 ) ; Whereas the weighting coefficients have been fixed on the basis of the results of the census of December HAS ADOPTED THIS REGULATION : Article 1 The weighting coefficients referred to in Article 4 (2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex . Article 2 Regulation (EEC) No 1962/80 is hereby repealed . Article 3 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Commission Finn GUNDELACH Vice-President [ ») OJ No L 282, 1 . 11 . 1975, p. 1 . ( 2 ) OJ No L 171 , 28 . 6 . 1978 , p. 19 . '/) OJ No L 223 , 16 . 8 . 1976, p. 4 . (&lt;) OJ No L 281 , 10 . 11 . 1979 , p. 41 (5 ) OJ No L 191 , 25 . 7 . 1980 , p. 14 . 23 . 12. 80 Official Journal of the European Communities No L 349/29 ANNEX Weighting coefficients to be used in calculating the Community market price for pig carcases Belgium Denmark Germany France Greece Ireland Italy Luxembourg Netherlands United Kingdom 6-6 12-5 29-3 13-8 1-4 1-5 11-5 0-1 13-1 10-2